Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Zacharias on 5 January 2021.
The application has been amended as follows:
In claim 1 line 15, “spring perch” was changed to --perch--
In claim 1 line 16, “spring perch” was changed to --perch--
In claim 2 line 2, “at least about three” was changed to --at least three--
In claim 3 line 2, “at least about six” was changed to --at least six--
In claim 10 line 17, “spring perch” was changed to --perch—
In claim 10 line 18, “spring perch” was changed to --perch--


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         


/M.I.R./               Examiner, Art Unit 3671